 
 
IV 
111th CONGRESS 
2d Session 
H. RES. 1622 
In the House of Representatives, U. S., 
 
November 30, 2010 
 
RESOLUTION 
Honoring the historic contributions of veterans throughout all conflicts involving the United States. 
 
 
Whereas veterans of service in the United States Armed Forces have served the Nation with honor and great sacrifices;  
Whereas the people of the United States owe the security of the Nation to those who defended it;  
Whereas United States veterans past and present have served the Nation in times of peace and war at great personal sacrifice for both themselves and their families;  
Whereas historic contributions include involvement in the Revolutionary War, War of 1812, Eastern Indian Wars, Mexican War, Civil War, Western Indian Wars, Spanish-American War, World War I, World War II, Korean War, Vietnam Conflict, Lebanon crisis of 1958, Persian Gulf War, Operation Enduring Freedom, Operation Iraqi Freedom, and other conflicts;  
Whereas veterans have served the United States in hundreds of deployments, large and small, responding to acts of aggression against the United States and its allies, protecting and evacuating civilians, bringing stability to areas experiencing political turmoil, and providing comfort and support in the wake of natural disasters;  
Whereas the service and sacrifice of generations of men and women have shaped the history of the United States and transformed its society;  
Whereas as civilians, veterans continue to provide a valuable service by working and volunteering in their communities across the Nation;  
Whereas on Veterans Day each year, the Nation honors those who have defended democracy by serving in the Armed Forces;  
Whereas the observance of Veterans Day is an expression of faith in democracy, faith in American values, and faith that those who fight for freedom will defeat those whose cause is unjust;  
Whereas section 6103(a) of title 5, United States Code, provides that Veterans day, November 11th is a legal public holiday;  
Whereas we must honor and express the Nation’s gratitude to all veterans for their unwavering commitment to country, justice, and democracy; and  
Whereas as the Nation reaffirms its obligation to provide veterans and their families with the essential support they were promised and have earned: Now, therefore, be it  
 
That the House of Representatives— 
(1)recognizes and honors the courage, service, and sacrifice of all veterans and their historic contributions to the United States;  
(2)encourages the people of the United States to demonstrate their support for Veterans Day each year by treating that day as a special day of reflection;  
(3)encourages schools and teachers to educate students on the historic contributions veterans have made to the country and its history, both while serving as members of the United States Armed Forces and after completing their service; and  
(4)requests that the President issue a proclamation each year in connection with the observance of Veterans Day calling on the people of the United States to recognize the historic contribution of all veterans by observing that day with appropriate ceremonies and activities.  
 
Lorraine C. Miller,Clerk. 
